             Case 6:19-cv-01738-MC              Document 41      Filed 06/09/21   Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON


MORROW EQUIPMENT COMPANY, LLC,
Foreign Limited Liability Company,
                                                                          Case No. 6:19-cv-1738-MC
                    Plaintiff,
           v.                                                             OPINION AND ORDER

STONEBRIDGE, INC., a foreign corporation,

            Defendant.
_____________________________

MCSHANE, Judge:

           Plaintiff Morrow Equipment Company LLC brought a claim for breach of contract under

an Equipment Lease Agreement.1 Defendant Stonebridge’s first motion to dismiss, ECF No. 7,

was granted, but the Court also granted leave for Plaintiff to amend their complaint. Op. and Order,

ECF No. 22. Plaintiff’s Amended Complaint alleged that an implied contract existed between the

parties because of prior interactions. ECF No. 23. Defendant then moved to dismiss the amended

complaint. Mot. to Dismiss, ECF No. 24. The Court granted Defendant’s motion and dismissed

Plaintiff’s Amended Complaint with prejudice. Op. and Order, ECF No. 29; J., ECF No. 30. The

Court also granted Defendant’s request for attorney fees and costs. J., ECF No. 30.

           Plaintiff concedes that Defendant is entitled to attorney fees, but objects to the amount

requested. See Pl.’s Resp. to Def.’s Mot. for Att’y Fees 1–4, ECF No. 37. Plaintiff specifically

objects to the hourly rates charged by Defendant’s counsel, the time spent on the initial Motion to


1
    Defendant removed this action to federal court. ECF No. 1.
1 – OPINION AND ORDER
             Case 6:19-cv-01738-MC            Document 41         Filed 06/09/21       Page 2 of 4




Dismiss, and the time spent on an Offer of Judgment. Id. at 2–3. Defendant seeks $51,270.50 in

attorney fees and $400.00 in costs. Def.’s Mot. for Att’y Fees, ECF No. 35.

           The Ninth Circuit applies the “lodestar” method for calculating attorney fees. Fischer v.

SJB–P. D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). That calculation multiplies a reasonable

hourly rate by the number of hours reasonably expended in the litigation. Id. (citing Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983)). A “strong presumption” exists that the lodestar figure

represents a “reasonable fee,” and it should therefore only be enhanced or reduced in “rare and

exceptional cases.” Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565

(1986). Ordinarily, the Court decides whether to enhance or reduce the lodestar figure by

evaluating a set of factors. Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008).

           Prevailing market rates are those that the local legal market would pay for a case of this

nature to a lawyer of comparable skill, experience, and reputation to a plaintiff's counsel of

record. Blum v. Stenson, 465 U.S. 886, 897 (1984). Thus, this District uses the Oregon State Bar

2017 Economic Survey (“OSB Economic Survey”) as the initial benchmark when reviewing fee

petitions.2

           Beginning with Plaintiff’s first objection, the Court disagrees with Plaintiff’s argument that

Brian Kiolbasa and Pilar French’s rates were unreasonable. Ms. French has over 24 years’

experience and Mr. Kiolbasa has over 13 years’ experience. Def.’s Mot. for Att’y Fees 5. While

the rates requested by Plaintiff are on the high end of the OSB Economic Survey, both Ms. French

and Mr. Kiolbasa’s requested rates have been awarded to similar attorneys appearing in this

District. See Standard Ins. Co. v. Estate of Keeler by & Through Bowles, No. 03:18-CV-00494-




2
    The economic survey is available at https://www.osbar.org/_docs/resources/Econsurveys/17EconomicSurvey.pdf.
2 – OPINION AND ORDER
          Case 6:19-cv-01738-MC              Document 41          Filed 06/09/21        Page 3 of 4




AC, 2018 WL 3978963, at *3 (D. Or. Aug. 20, 2018); Biotronik, Inc. v. Ronald Fry & Denovo

Med., Inc., No. 3:20-CV-00094-MO, 2020 WL 7048269, at *3 (D. Or. Dec. 1, 2020). Based on

this alone, the Court finds that the rates requested by Ms. French and Mr. Kiolbasa are reasonable.

        Plaintiff next objects to the amount of hours Defendant’s spent on their initial motion to

dismiss. Plaintiff argues Defendant spent excessive time researching the liquidated clause

argument that this Court spent little time considering. Pl.’s Resp. to Def.’s Mot. for Att’y Fees 3.

After reviewing Defendant’s time sheets, the Court partially agrees. While Plaintiff requests a

reduction of 46.9 hours, this number is misplaced because several of the identified time entries do

not accurately reflect “time spent by Defendant on briefing its motion on the grounds of liquidated

damages[.]” Id. Instead, upon review, the Court identifies seven specific time entries solely

focused on the liquidated damages argument that total 10.3 hours, which the Court accordingly

removes from Defendant’s fee request.3

        Plaintiff’s final objection is to Defendant’s claim that they needed four hours to draft and

submit an Offer of Judgment, and instead argue that only one hour was necessary. Id. The Court

disagrees. As Defendant notes, they proffered the Offer of Judgment to end this litigation. Def’s

Reply 5, ECF No. 40. But Plaintiff rejected that offer, instead choosing to continue litigating this

case, which lead to increased expenses for both parties. Not only would it be unreasonable for the

Court to punish Defendant’s attempts at resolving this case, but Defendant also worked diligently.

Defendant spent time, “analyzing the interplay between state and federal offers of judgment . . .,

calculating the appropriate offer . . ., consulting Stonebridge to discuss strategy and obtain

approval . . ., and related tasks including submitting the offer to opposing counsel.” Id. Upon


3
 These are the entries highlighted by Plaintiff for Ms. French on November 15, 2019, for Mr. Kiolbasa on October
31, 2019, November 21, 2019, November 25, 2019, November 27, 2019, December 2, 2019, and for Peter Fisk on
November 12, 2019. See ECF No. 37, Ex. 1.
3 – OPINION AND ORDER
             Case 6:19-cv-01738-MC              Document 41         Filed 06/09/21        Page 4 of 4




review, none of these time entries are excessive and thus the Court finds that Defendant is entitled

fees associated with preparing and submitting the Offer of Judgment.

           Defendant’s motion for fees, ECF No. 35, is GRANTED in part.4 Defendant is awarded

$47,068.15 in attorney fees. Defendant is also entitled to costs as the prevailing party in the amount

of $400 in filing fees. ECF No. 35.



           IT IS SO ORDERED.

           DATED this 9th day of June, 2021.

                                                       ______/s/ Michael McShane________
                                                                Michael McShane
                                                           United States District Judge




4
    The Court provides the following table showing an accurate summary of fees based on this opinion.
    Timekeeper                  Hours                       Fees                        Rate
    Pilar French                18.6                        $ 9,495.30                  $ 510.50
    Brian Kiolbasa              89.2                        $ 36,069.85                 $ 404.37
    Peter Fisk                  3.6                         $ 1,224.00                  $ 340.00
    Diana Barker                .2                          $ 59.00                     $ 295.00
    Emily Lundeen               1                           $ 220.00                    $ 220.00

4 – OPINION AND ORDER
